Citation Nr: 1217963	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to service connection for a left clavicle condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 2002 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied the Veteran's claims for service connection for a left clavicle condition and a right elbow condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant matters in February 2011.

The issue of entitlement to service connection for a left clavicle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's right elbow condition was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right elbow condition are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CVAC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for a right elbow condition in a February 2009 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were also provided in this preadjudication letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, service personnel records, various private treatment records and VA treatment records.  The Veteran has been afforded a VA examination and a sufficient opinion has been obtained.  

Although the Veteran generally alleged that there were service treatment records missing from his claims file, he has not reported a specific altered or missing record. The Veteran's service treatment records are located in the claims file and the Records Management Center reported in a February 2009 that service treatment records had been mailed.  The evidence does not show that there are missing service treatment records.

The Board remanded the instant claim in February 2011.  The AOJ was instructed to contact the Veteran by letter and request that he provide sufficient information, as well as any necessary authorizations, to enable additional pertinent treatment records to be obtained.  A VA examination was then to be performed to determine the nature and etiology of his claimed right elbow condition.  A February 2011 letter to the Veteran requested that he complete an appropriate authorization form to allow treatment records to be obtained; the Veteran did not respond to this letter.  Such a VA examination was conducted in March 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Elbow Condition

A September 2002 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful elbow in an accompanying Report of Medical History (RMH).  In January 2006, the Veteran complained of left knee pain after playing basketball and reported that he had lifted weights the previous day without a problem.  The Veteran reported that he had no medical conditions that would prevent him from working on the flight deck, that he had no medical conditions for which he would need to be seen by a provider, and that he had no periods of limited duty within the past year in an August 2006 Flight Deck Physical.  

In a June 2007 separation Report of Medical Assessment, the Veteran denied suffering from any injury while on active duty for which he did not seek medical care.  The Veteran reported a painful shoulder, elbow or wrist in a June 2007 service discharge Report of Medical History; the specific nature of this pain was not specified.  A June 2007 separation screening found him physically qualified for separation.  The remaining service treatment records were negative for complaints, treatments or findings related to a right elbow condition.

In a November 2007 Initial Medical Review, the Veteran denied any current medical problems.

A September 2009 VA joints examination reflected the Veteran's reports of injuring his right elbow during service while playing basketball.  He was told this injury was tendonitis and it resolved three months later.  He reinjured his elbow three months later but only iced it and did not seek treatment.  Further symptoms or signs of the disease were denied and he had not sought any further evaluation or treatment.  Current symptoms, including pain and stiffness, were denied.  Physical examination revealed tenderness at the medial epicondyle.  An accompanying X-ray was negative.  Following this examination and a review of the Veteran's claims file, a diagnosis of resolved epicondylitis was made.  No opinion regarding the etiology of this disability was offered.

An August 2010 VA treatment note contained an assessment of right elbow tendinitis.

A September 2010 VA orthopedic treatment note reflected the Veteran's complaints of right elbow pain for the past several months.  This pain was localized to the lateral aspect of his elbow and was worse while working out.  Current treatment was denied.  An assessment of right lateral epicondylitis was made following a physical examination.  Conservative treatment was recommended.

A March 2011 VA examination reflects the Veteran's reports of right elbow swelling after playing basketball during service.  He complained of these symptoms and underwent physical therapy for one month; his elbow complaints resolved after the physical therapy program.  Symptoms were next noted about one year ago after lifting weights but that these symptoms have since resolved.  Current symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion and severe flare-ups that occurred less than once a year.  Physical examination revealed right elbow tenderness without inflammatory arthritis.  An accompanying X-ray revealed no acute fractures or dislocations.  

Following this March 2011 VA examination and a review of the Veteran's claims file, a diagnosis of recurrent lateral epicondylitis that was currently not symptomatic was made.  The examiner opined that this disability was less likely as not caused by or a result of service.  The examiner noted that the Veteran described a plausible sequence leading to an episode of elbow tendonitis and its treatment in 2006.  Although the Veteran believed that records related to this incident may be missing from his claims file, the examiner noted that his post-deployment questionnaire indicated that he had zero sick call visits and that his health was very good before and after his deployment.  It was also noted that the Veteran reported that he recovered from this 2006 episode and that he did well until 2009 when he had a recurrent episode after weight lifting.  Although the Veteran believed that he recovered from this 2009 episode, the examiner pointed out that this examination revealed some mild tenderness at the lateral epicondyle but no clear functional loss at present.  The examiner indicated that there was a question about chronicity of this process.  The examiner noted that the Veteran's X-rays were normal.  The examiner went on to state that there was no documentation of any inservice incident.   The examiner indicated that it was not clear that his reported incident was not a transient process that has now recurred from a second stressor namely the 2009 weight lifting episode.  It was for these reasons that the examiner opined that the Veteran's current right elbow condition was less likely as not related to service events.

The Veteran has a current disability as he has been diagnosed with a variety of right elbow conditions, including lateral epicondylitis.  In order for his right elbow condition to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The Veteran's service treatment records were negative for complaints, findings or diagnoses related to a right elbow condition.  Although the Veteran reported that he injured his right elbow while playing basketball, service treatment records only document complaints related to the left knee after playing basketball in January 2006.  Records from the Veteran's period of service appear to stand against any finding that the Veteran hurt his elbow during service in 2006.  It is noteworthy that the Veteran reported in an August 2006 Flight Deck Physical that he had no medical conditions and that he had not been placed on limited duty within the past year.  That report seems to conflict with the Veteran's March 2011 reports of undergoing physical therapy for one month after the purported 2006 injury.  In short, the clinical evidence is negative for a right elbow condition during service, at separation, or until September 2009, more than two years after separation.  The Board notes that the Veteran has not alleged a continuity of symptomology, but rather reported in the March 2011 VA examination that his symptoms had resolved in service.  As noted, the clinical evidence does not support a finding of continuity. 

In addition to the lack of evidence of an inservice injury or disability, the lack of evidence of a chronic disorder at separation, and the lack of evidence of continuity of symptoms since separation, there is also a lack of medical evidence linking the Veteran's current right elbow problems to any aspect of service. The March 2011 VA examiner declined to find a nexus between the Veteran's right elbow condition and service and provided a detailed rationale to support this opinion.  This opinion was based upon a review of the Veteran's claims file, including his service treatment records, and his subjective reports regarding in-service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  This opinion is being afforded great probative weight.  No other competent medical opinion suggesting such a nexus has been submitted.  

While the Veteran may believe that his elbow problems began in service, the Veteran is not competent to opine as to the etiology of his current right elbow condition as doing so requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some factual and observable questions, the question of a medical relationship between his current right elbow disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has reported that his claimed in-service symptoms resolved and that post-service weight lifting resulted in a re-injury.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current right elbow condition and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  Here, however, the clinical evidence of record does not establish that the Veteran has been diagnosed with arthritis.

As the evidence is against finding a nexus between right elbow condition and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right elbow condition is denied.


REMAND

Unfortunately, the Veteran's claim for service connection for a left clavicle condition must be again remanded for additional development.

Service treatment records establish that the Veteran slipped and fell down two steps, striking his left shoulder, in March 2003.  This fall resulted in a left clavicle fracture for which he subsequently underwent an open reduction and internal fixation (ORIF).  However, an ethanol test conducted after this fall and during his emergency treatment, found his blood alcohol content to be 0.097 (97 mg/dl).  The Veteran is therefore presumed to have been intoxicated and/or impaired at the time of the incident.  See VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section 16.c.  Direct service connection that is the result of a veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs is precluded as a matter of law.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  

A July 2011 deferred rating decision indicated that Personnel Information Exchange System (PIES) was to be checked for a line of duty report and/or police report related to the Veteran's March 2003 fall.  Although the Veteran's service personnel records were requested in February 2009 and are located in the claims file, a line of duty report and/or police report from the March 2003 fall is not contained in these records nor does it appear that these documents were requested.  On remand, these records should be requested.

It is not clear from the current record whether the Veteran's service department conducted a line of duty determination with regard to his March 2003 fall.  If the Veteran's service department did not conduct such a line of duty determination, the AOJ should undertake such an evaluation on remand.  See VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section 19.d.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any line of duty report and/or police report related to the Veteran's March 2003 fall from the service department as instructed in the July 2011 deferred rating decision. 

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the development listed in item number one, the RO/AMC should perform a line of duty analysis regarding the Veteran's March 2003 fall which is alleged to have resulted in his claimed left clavicle condition.  If it is determined that this incident did not occur in the line of duty, the RO/AMC should notify the Veteran of this decision, advise him of his appellate rights, and provide him opportunity to appeal the line of duty determination. 

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


